 

[image_001.jpg] 

May 17, 2017

 

Securities and Exchange Commission

100 F. Street, N.E.

Washington, DC 20549

 

Ladies and Gentlemen:

 

We have read item 4.01 of Form 8-K dated May 17, 2017, of Diego Pellicer
Worldwide, Inc. and are in agreement with the statements contained in the
second, third and fourth paragraphs on page 2 therein as it pertains to our
Firm. We have no basis to agree or disagree with other statements of the
registrant contained therein.

 

/s/ Paritz & Company P.A.  

 

Hackensack, New Jersey

 

 

 

